PER CURIAM.
Insofar as it denied Martin’s petition for writ of habeas corpus, the order below is vacated and the writ is hereby issued by this court because of his unrebutted showing that the seven-year sentence entered in return for a nolo plea was concurrent to a five-year sentence already imposed in a related case, rather than, as the clerk’s records reflect, consecutive to that term. Because Martin has already served more than seven years in state prison, he is entitled to immediate release. It is so ordered. This decision shall take effect upon filing.
Habeas Corpus granted.